— Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 23, 1975, which affirmed a decision of a referee sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits on the ground that he voluntarily left his employment without good cause. The record reveals that claimant left his job after receiving criticism from his employer. Concededly, he was not told that he was fired. The board’s determination that claimant was not discharged, but left his employment voluntarily without good cause, is supported by substantial evidence and should not be disturbed. Decision affirmed, without costs. Greenblott, J. P., Sweeney, Kane, Main and Reynolds, JJ., concur.